Title: From Thomas Jefferson to William Vernon, 4 February 1791
From: Jefferson, Thomas
To: Vernon, William



Sir
Philadelphia Feb. 4. 1791.

Your letters to Mr. Short and Mr. Fenwick on the subject of your son were duly forwarded, and I have now the pleasure of inclosing you their answers, shewing that they will be ready to do what shall depend on them to prevail on him to return. Your’s of Dec. 14. was duly recieved, and this is the first moment it has been in my power to answer it. I shall be ready to do any thing else I can towards effecting your desires, being with great esteem Sir Your most obedt. humble servt,

Th: Jefferson

